DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Redsotone 2,481,343 and in view of Curlander et al. 2017/0175413.
In Re Claim 1, Redstone teaches a mobility hub (100, Fig. 1) serves as a terminal of a ground mobility (freight or passengers, Column 4, Lines 16-19) and an air mobility (Helicopter, Fig. 1), the mobility hub comprising: a ground layer (32, Fig. 4) provided with an entrance (14, Fig. 4) for the ground mobility; a port layer (10) provided with a taking-off and landing site (top center of 10) for the air mobility; and a middle layer (12, Fig. 1) provided between the ground layer and the port layer, the middle layer having the ground mobility elevating (freight is elevated in 24, Fig. 4) in a space with the ground layer, (See Fig. 4) provided with a plurality of connection slots to which the ground mobility may be connected, and providing an activity space through the ground mobility if the ground mobility is coupled to the connection slot.
Redstone does not teach the middle layer provided with a plurality of connection slots to which the ground mobility may be connected, and providing an activity space through the ground mobility if the ground mobility is coupled to the connection slot.
However, Curlander et al. teach the middle layer provided with a plurality of connection slots (openings allowing freight to move from 124M to Middle layers, Fig. 1B) to which the ground mobility may be connected, and providing an activity space (freight loaded to UAV) through the ground mobility if the ground mobility is coupled to the connection slot; and
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add connection slots to the mobility hub of Redstone as taught by Curlander et al.  in order to pick items.
In Re Claim 2, Redstone teaches wherein the middle layer is composed of a plurality of layers, the ground layer is provided on a lowermost end of the middle layer, and the port layer is provided on an uppermost end of the middle layer. (See Fig. 1)
In Re Claim 3, Redstone teaches wherein an elevating part (24) penetrates and connects the ground layer, the middle layer, and the port layer and is provided inside the ground layer, the middle layer, and the port layer, and the elevating part moves the ground mobility between the ground layer, the middle layer, and the port layer. (See Fig. 24)
In Re Claim 4, Redstone teaches wherein the air mobility can take off and land alone at the taking-off and landing site of the port layer, (Column 2, Lines 51-Column 3, Line 7) or can take off and land in combination with the ground mobility disposed on the taking-off and landing site of the port layer.
In Re Claim 5, Redstone teaches wherein the ground mobility moves from the ground layer to the port layer or from the middle layer to the port layer through the elevating part that penetrates and connects the ground layer, the middle layer, and the port layer, when taking off and landing in combination with the air mobility. (See Fig. 4)
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Redstone/ Curlander et al. as applied to claim 1 above, and further in view of Franz 2004/0237421.
In Re Claims 6 and 7, Redstone/ Curlander et al.  teach the hub of Claim 1 as discussed above.
Redstone/ Curlander et al.  do not teach wherein the middle layer has one or more layers each designated for a use, the connection slot of each of the one or more layers is coupled with the ground mobility suitable for the use of the corresponding layer, and the ground mobility is provided with a necessary item suitable for the use of the coupled layer.
However, Franz teaches wherein the middle layer (7, 8, Fig.1) has one or more layers each designated for a use, the connection slot of each of the one or more layers is coupled with the ground mobility (Cars shown, Fig. 1) suitable for the use of the corresponding layer, and the ground mobility is provided with a necessary item suitable for the use of the coupled layer; and			wherein the middle layer has each of the one or more layers designated for a use including residential activity, economic activity (Sales Layer 7, Maintenance area 8, Fig. 1), or leisure activity.
It would have been obvious to one having ordinary skills in the art at the time the invention was made to use middle layers designated for use, the connection slot of each of the layers coupled with the ground mobility in the hub of Redstone/ Curlander et al.  as taught by Franz in order to optimize space used in an urban area.
Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Redstone/ Curlander et al.  as applied to claim 1 above, and further in view of Hu et al. 2021/0087840.
In Re Claims 8 and 12, Redstone/ Curlander et al.  teach the hub of Claim 1 as discussed above.
Redstone/ Curlander et al.  do not teach wherein the middle layer is provided with a charging layer provided with a charging facility, and wherein the ground mobility exchanges power or hydrogen with the charging layer through the charging facility when being coupled to the connection slot of the charging layer.
However, Hu et al. teach wherein the middle layer is provided with a charging layer provided with a charging facility (54), and wherein the ground mobility (Bus, Fig. 2) exchanges power or hydrogen with the charging layer through the charging facility when being coupled to the connection slot of the charging layer; and										wherein the connection slot (Parking space, Paragraph 102) of the middle layer is provided with a supply part (Bus plate guide rail in parking space, Paragraph 102), and, if the ground mobility is coupled to the connection slot, the supply part is connected to the ground mobility and supplies a resource comprising hydrogen, water, gas, or power (54) to the ground mobility.
It would have been obvious to one having ordinary skills in the art at the time the invention was made to use middle layers provided with charging layers in the hub of Redstone/ Curlander et al.  as taught by Hu et al. in order to eliminate dwell time for charging when the bus should be travelling.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Redstone/ Curlander et al. as applied to claim 1 above, and further in view of Rainville 2020/0180940.
In Re Claim 9, Redstone/ Curlander et al.  teach the hub of Claim 1 as discussed above.
Redstone/ Curlander et al.  do not teach wherein the taking-off and landing site of the port layer is provided with a charging facility, and wherein the air mobility exchanges power or hydrogen with the taking-off and landing site through the charging facility when landing at the taking-off and landing site of the port layer.
However, Rainville teaches wherein the taking-off and landing site (105) of the port layer (129) is provided with a charging facility (115), and wherein the air mobility exchanges power or hydrogen with the taking-off and landing site through the charging facility when landing at the taking-off and landing site of the port layer.
It would have been obvious to one having ordinary skills in the art at the time the invention was made to provide the taking off and landing site of the port layer with a charging facility in the hub of Redstone/ Curlander et al.  as taught by Rainville in order to eliminate dwell time for charging when the bus should be travelling.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Redstone/ Curlander et al.  as applied to claim 1 above, and further in view of Lai 5,314,285.
In Re Claims 10 and 11, Redstone/ Curlander et al.  teach the hub of Claim 1 as discussed above.
Redstone/ Curlander et al.  do not teach wherein a fixing part is provided inside the connection slot of the middle layer, and wherein the fixing part supports or fixes an outside of the ground mobility if the ground mobility is coupled to the connection slot.
However, Lai teaches wherein a fixing part (35, Fig. 5) is provided inside the connection slot (21, Fig. 1) of the middle layer, and wherein the fixing part supports or fixes an outside of the ground mobility if the ground mobility is coupled to the connection slot; (See Fig. 5) and				wherein the connection slot of the middle layer is provided with a support part (71, Fig. 5) slid toward the outside of the connection slot, and wherein the support part supports the load of the ground mobility if the ground mobility is coupled to the connection slot. (See Fig. 5)
It would have been obvious to one having ordinary skills in the art at the time the invention was made to add a support part in the hub of Redstone/ Curlander et al.  as taught by Lai in order to stabilize the mobility part in the slot.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Redstone/ Curlander et al.  as applied to claim 1 above, and further in view of Corban 11,156,010.
In Re Claim 13, Redstone/ Curlander et al.  teach the hub of Claim 1 as discussed above.
Redstone/ Curlander et al.  do not teach wherein the air mobility enters and exits through the entrance of the ground layer, and wherein the air mobility is elevated between the ground layer and the port layer through the middle layer.
However, Corban teaches wherein the air mobility (101, Fig. 7) enters and exits through the entrance of the ground layer (Layer of 101, Fig. 7), and wherein the air mobility is elevated between the ground layer and the port layer (top layer, Fig. 7) through the middle layer (In Between layers shown, See Fig. 7). (see Column 8, Lines 4-30)
It would have been obvious to one having ordinary skills in the art at the time the invention was made have the air mobility enter and exit through the entrance of the ground layer in the hub of Redstone/ Curlander et al.  as taught by Corban in order to increase flexibility and reduce time of having to move the air mobility back to the port layer. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/               Examiner, Art Unit 3652